PRICE, Judge.
Petitioner, Homer D. Ellis, was convicted of manslaughter in the first degree and was sentenced to imprisonment in the penitentiary for a term of ten years. An appeal was taken to this court and the case was affirmed. Ellis v. State, 39 Ala.App. 325, 100 So.2d 725.
Two petitions have been filed here which purport to be in the nature of applications for the writ of error coram nobis.
The Attorney General has filed a motion to strike said petitions on the ground, among others, that they are “vague, indefinite, uncertain and unintelligible.”
The functions of the writ of error coram nobis and the matters which may properly *254be presented in the application have been stated many times by our courts. Brown v. State, 250 Ala. 444, 35 So.2d 518; Smith v. State, 245 Ala. 161, 16 So.2d 315; Stephens v. State, 36 Ala.App. 57, 52 So.2d 169; Ex parte Reliford, 37 Ala.App. 697, 75 So.2d 90.
The allegations of the petitions are confusing, completely unintelligible, and are mere naked conclusions of the petitioner. Furthermore, the petition seeks relief which this court is powerless to grant. Caldwell v. State, 36 Ala.App. 612, 63 So.2d 384.
Moreover, a consideration of the record and the opinion on the appeal of Ellis v. State, supra, discloses that the matters attempted to be raised here were fully reviewed on appeal and the opinion contains a complete answer to petitioner’s contentions.
The petitions are insufficient and are without merit. The Attorney General’s motion is hereby granted.
Petitions dismissed.